Citation Nr: 9930933	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had active service from April 1969 to April 
1973 and from April 1986 to June 1986.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal was received and docketed 
at the Board in September 1999, and is now ready for 
appellate review.  


REMAND

In April 1998, a hearing was held before a hearing officer at 
the RO.  In May 1998, the appellant filed a VA Form 9, 
Substantive Appeal, in which he requested a personal hearing 
at the office of the RO before a Member of the Board.  There 
is no indication, implicitly or otherwise, that the appellant 
has withdrawn his very explicit prior request for a hearing 
before a Member of the Board.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


